Citation Nr: 9932934	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to June 
1972, including service during World War II and in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied, as not well 
grounded, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant, the surviving spouse of the veteran, timely 
appealed this determination to the Board.


FINDINGS OF FACT

1.  The death certificate reflects that the veteran died in 
February 1997, at age 73, due to carcinoma of the pancreas; 
metastatic carcinoma was the sole disability listed as a 
significant condition contributing to his death, and no 
autopsy was performed.

2.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

3.  Although the veteran served during the Vietnam era, he 
death was not due to a disability for which VA has 
established a presumption of service connection under 
38 C.F.R. § 3.309(e), and there is otherwise no competent 
evidence of a nexus between the cause of the veteran's death 
and Agent Orange exposure in service.

4.  A disability of service origin did not cause, hasten, or 
substantially or materially contribute to cause the veteran's 
death.
CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  To establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
(or death) was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  

Service connection may be presumed for a chronic disability, 
such as a malignant tumor, that manifests itself to a 
compensable degree within a prescribed period post-service 
(one year for malignant tumor); this presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
3.307, 3.309 (1999).

Additionally, a presumption of service connection due to 
exposure to certain herbicides, such as Agent Orange, may 
arise if a veteran who served in the Republic of Vietnam 
during the Vietnam era develops a disease listed at 38 C.F.R. 
§ 3.309(e); such presumption is also rebuttable by evidence 
that the veteran was not exposed to any such agent during 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
See also Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); 
McCartt v. West, 12 Vet. App. 164, 168-69 (1999).  Service 
connection for residuals of exposure to Agent Orange also may 
be established by showing that a disorder resulting in 
disability or death is, in fact, causally linked to such 
exposure.  See Brock; see also Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 C.F.R. § 3.303.  See also 38 
U.S.C.A. §§ 1113(b), 1116.

However, the initial question that must be answered with 
respect to any claim for VA benefits is whether the appellant 
has presented a well-grounded claim of service connection.  
In this regard, the appellant has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence; an allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A claim for service connection for cause of death is well 
grounded if three criteria are met:  (1) there is a death 
certificate or equivalent medical evidence showing the cause 
of death; (2) there is medical evidence that the disability 
causing or contributing to death was incurred in or 
aggravated by military service; and (3) there is medical 
evidence of a nexus, or causal relationship, between the in-
service incurrence or aggravation and the disability causing 
or contributing to death.  See Ramey v. Brown, 9 Vet. App. 
40, 45-46 (1996).

Initially, the Board notes that the appellant does not 
contend, and the evidence does not establish, that the 
veteran had cancer in service, or that a malignant tumor was 
present to a compensable degree within one year after 
service.  Rather, the appellant contends that the veteran 
died as a result of pancreatic cancer and liver problems, 
which were caused by his exposure to herbicides during a 
period of service in the Republic of Vietnam.

In this case, the veteran's death certificate shows that he 
died of pancreatic cancer; "metastatic carcinoma" was 
listed as the sole other significant condition that 
contributed to his death.  In addition, the private terminal 
hospital report, dated in February 1997, reflects that the 
veteran had multiple metastatic lesions to the liver.  The 
report further indicates that, at the time of his death, he 
was diagnosed as having the following condition:  (1) 
metastatic pancreatic carcinoma; (2) 
cholecystojejunostomy/biliary bypass; (3) malnutrition; (4) 
hyperkalemia; (5) anemia; and (6) hypertension.  The February 
1997 death certificate and terminal hospital report are the 
first evidence of record indicating that the veteran suffered 
from pancreatic cancer metastasized to the liver.

Applying the law cited to above to the facts of this case, 
the Board notes initially, that service connection for the 
cause of the veteran's death is not available based upon 
presumed exposure to Agent Orange in service.  While the 
veteran's DD-214 clearly indicates that the veteran served in 
Vietnam, his death was not shown to be due to one of the 
diseases listed in 38 C.F.R. § 3.309(e).  Pancreatic cancer 
is not among the diseases listed, and, although primary liver 
cancer is listed, there is no diagnosis of such disorder of 
record.  Indeed, no such diagnosis appears either on the 
death certificate or in the terminal hospital report.  As 
noted above, service in Vietnam and a diagnosis of one of the 
listed conditions is necessary to invoke the presumption.  
Moreover, a cancer metastasizing from another primary site 
does not warrant invoking the presumption of service 
connection due to Agent Orange exposure.  See Darby v. Brown, 
10 Vet. App. 243 (1997).  The evidence also does not support 
entitlement to service connection for the cause of the 
veteran's death on a direct basis.  As noted above, there is 
no evidence of pancreatic cancer or any metastasized 
condition for many years after discharge from service, and 
there is no medical opinion establishing a nexus between any 
incident of service, to include Agent Orange exposure, and 
the cause of the veteran's death.

The Board does not doubt the sincerity of the veteran's 
belief that Agent Orange exposure caused the veteran's death.  
However, as a lay person, she is not shown to have the 
medical training and expertise to competently render an 
opinion a medical matter, such as a nexus between service and 
the cause of the veteran's death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Moreover, she has not 
presented any (or indicated the existence of any) competent 
medical evidence to support her claim.  Where, as here, the 
determinative issue involves a medical matter, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Grottveit, 5 Vet. App. at 91, 93 (1993).  A claim for service 
connection must be supported by evidence, not merely 
allegations.  See Tirpak, 2 Vet. App. at 611.  

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death is not plausible, and must be denied as not 
well grounded.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO also denied the veteran's claim as not well grounded, 
and furnished to the appellant both the requirements for 
establishing a claim as well grounded and an explanation as 
to why the claim was inadequate.  Hence, the duty to inform 
has been met, and there clearly is no prejudice to the 
appellant in the Board denying her claim on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Furthermore, the duty to inform the appellant of the evidence 
needed to establish her claim as well grounded has been met.  
See 38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. 69, 77-78 
(1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death, claimed as 
due to Agent Orange exposure, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

